Citation Nr: 0100496	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-21 387	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for a left wrist 
disability.

2. Entitlement to an increased rating for a right knee 
disability, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty for training in the 
National Guard from June 1971 to November 1971, and during 
subsequent periods thereafter, to include February 26, 1972, 
at which time he was involved in an automobile accident while 
returning from active duty for training.

This claim for service connection of the left wrist comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a August 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in White River Junction, Vermont 
that denied the veteran's claim of entitlement to service 
connection for a left wrist disability. 

This claim for increased rating for the right knee comes 
before the Board on appeal from a May 1999 RO decision which 
denied an increased rating for the service connected right 
knee disability.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal for his right 
knee disability has been obtained by the RO.

2. The veteran's right knee disability is currently 
manifested by subjective complaints of pain on climbing 
stairs and squatting, and some peripatellar pain.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service connected right knee disability have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5014, 5260, 5261, 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an increased rating is warranted 
for his right knee disability.  The Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

A review of the record reflects that service connection was 
granted at a noncompensable level for both of the veteran's 
knees by a rating decision dated June 1975.  That decision 
was based on the evidence which indicated that the veteran 
had hit his knees during a car accident in February 1972, 
that he had effusion of both knees soon thereafter, and that 
he had bilateral chondromalacia.
A rating decision of April 1977 confirmed this decision.

In January 1999, the veteran applied for an increased rating 
for both his knees.  In a rating decision dated May 1999, the 
veteran was granted a 10 percent evaluation for his left 
knee, while his right knee remained at a noncompensable 
level.  Essentially, it is maintained that the evaluation 
currently assigned for the right knee is not adequate, given 
the current symptomatology.  The recent evidence of record 
includes reports of VA and private examinations and a letter 
from the veteran.

In the report of a VA examination dated February 1999, the 
examiner noted that the veteran had a diagnosis of service-
connected bilateral patella chondromalacia.  The veteran 
stated that he had intermittent physical therapy for his 
knees over the years.  The veteran indicated that he was 
having increasing pain in his knees, the left more so that 
than the right, with pain especially present with stair 
climbing and cold weather.  The veteran indicated that his 
knees would occasionally give out on him, particularly the 
left knee.  There was no evidence of swelling or erythema of 
the knees.  There was no distal neurovascular compromise.  
The veteran reported taking Trilisate for his pain.  The 
veteran indicated that, secondary to the discomfort in his 
knees, he had given up certain activities such as bike riding 
and walking, and now also took elevators instead of using the 
stairs.

Upon examination, the knees bilaterally showed no deformity, 
ecchymosis, or
swelling.  Vigorous palpation of the patella yielded some 
discomfort but not to any significant degree.  The veteran 
did complain of some infra and peripatellar discomfort on 
vigorous palpation of the left knee.  There was no localizing 
lateral, collateral, or medial collateral pain on either 
knee.  Range of motion (flexion and extension) studies of 
both knees were normal.  The examiner noted that he did not 
see any real hesitancy when he asked the veteran to flex and 
extend.  The veteran could also hyperextend both knees to 
several degrees.  Stress maneuvers and varus and valgus 
stress tests, as well as Lachmann's test, were negative in 
both knees.  McMurray's examination for meniscal injury to 
both knees was negative.  The examiner did not appreciate any 
crepitation on range of motion of the knees.  Distal 
neurovascular status was fully intact.  The dorsalis pedis 
and posterior tibial pulses on both legs were well felt.  
Dorsi and plantar flexion of the feet was normal with normal 
strength.  As to deep tendon reflexes, knee jerks were 2+ 
bilaterally and symmetric
Ankle jerks were 1+ bilaterally and symmetric.  Sensation to 
light touch in both lower extremities was fully intact.  The 
veteran was able to squat fully, without difficulty, but had 
a little bit of difficulty in arising.

The examiner concluded that the veteran's examination was 
essentially normal
with the exception of some vague discomfort of both knees on 
palpation around both patella.  Range of motion was normal, 
strength was normal, and sensation was normal.  The examiner 
found no effusion, erythema, or deformity of either knee.

The examiner noted that the veteran's history and complaints 
of a difficulty with stair climbing, some vague discomfort, 
occasionally giving way were consistent
with chondromalacia patella.  The examiner indicated that 
this can be a difficult clinical diagnosis, but that the 
veteran already had this diagnosis.  The examiner remarked 
that it appeared that over the years, the veteran's symptoms 
had become worse in that he was avoiding activities which 
could exacerbate his discomfort.
Specifically, his aversion to stair climbing was consistent 
with chondromalacia patella, as was his leg or knee giving 
out on him.  The examiner indicated that relief with the 
Trilisate, being a nonsteroidal drug, was consistent with any 
musculoskeletal condition.

The examiner indicated that he did not believe that any 
further examinations were needed.  The examiner noted that 
the veteran carried the diagnosis of chondromalacia patellae.  
The knee exam was essential1y normal, but the examiner 
indicated that would not preclude the current diagnosis, and 
the veteran's history, as indicated above, was consistent 
with that diagnosis.  The examiner indicated that it seemed 
that over the years, the veteran had limited his activities 
to a much greater degree, more so than right after the 1972 
accident.

A letter from the veteran, dated February 1999, indicates 
that his knees bother him when he walks up more than one 
flight of stairs, or squats down.  The veteran also indicated 
that walking more than two blocks makes his knees more sore, 
as does coldness and humidity.  The veteran indicated that he 
gets more pain in his left knee, around the kneecap, when 
trying to squat or put pressure on the left knee.  The 
veteran indicated that bumping into even a flat surface with 
either knee is very painful.  The veteran stated that he 
could not take walks or ride his bicycle for exercise 
anymore, due to his knees.

The report of an examination dated February 1999 by C. David 
Bomar, M.D., P.C. indicates that the veteran reported knee 
symptoms of pain when squatting and using stairs.  He further 
reported being told he had chondromalacia in the past.  
Examination of both knees showed a full range of motion, no 
crepitation, no joint effusion, tenderness beneath the 
patella on both sides, and no instability.  The examiner 
indicated that X-rays of both knees were normal, with no 
joint space narrowing, no osteophytes, or other degenerative 
changes.  The examiner's impression was of chondromalacia 
patella of both knees.

In an October 1999 substantive appeal, the veteran argued 
that his service connected right knee disability warranted a 
10 percent rating.  He stated that his right knee disability 
was manifested by pain which limited the use of his knee in 
certain activities.

As noted, it is maintained that the noncompensable evaluation 
currently assigned to the veteran's right knee disability is 
not adequate.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. The governing regulations provide that, 
unless otherwise specified, the higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2000). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that, currently, the 
veteran's service connected right knee disability is 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5014 (2000).  That code provides that 
osteomalacia should be rated under the limitation of motion 
codes of the affected parts.

Limitation of motion for the knees is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2000).  In order to be 
eligible for a 10 percent disability rating under Diagnostic 
Code 5260 or Diagnostic Code 5261, the veteran's right knee 
flexion would have to be limited to 45 degrees or extension 
limited to 10 degrees, respectively; a 20 percent rating 
under these codes is provided when knee flexion is limited to 
30 degrees or extension is limited to 15 degrees.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left knee.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's knee could also be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  A 10 percent rating 
under that code contemplates slight disability of the knee 
(recurrent subluxation or lateral instability of the knee).  
A 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee.

Taking into account all the evidence, the Board finds that 
the veteran's right knee is properly rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5014 (2000).  The 
Board notes that during the veteran's examination of February 
1999, the examiner noted that the veteran had full range of 
motion in both knees, even to the point of hyperextension, 
and the examiner noted no hesitancy of the veteran on flexion 
or extension.  Further, the record of Dr. Bomar dated 
February 1999 shows that the veteran had a full range of 
motion in the knees with no crepitation, joint effusion, or 
tenderness beneath the patella.  None of these examinations 
showed that the veteran had any limitation of motion due to 
pain, much less a limitation of flexion to 45 degrees or 
extension to 10 degrees that would warrant a compensable 
evaluation.  While the Board does not doubt that the veteran 
suffers from some pain in the right knee due to his 
condition, there is no objective evidence of record that 
indicates that the veteran suffers from a degree of pain on 
motion that rises to a compensable level. 

Further, as to a rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for instability, while the veteran did report some 
trouble with his knees giving away in his VA examination of 
February 1999, the veteran himself noted that he was having 
the most trouble with his left knee giving away, and the 
examination of February 1999 by Dr. Bomar found that the 
veteran suffered from no instability.  Considering all the 
evidence, the Board concludes that the veteran does not 
suffer from a level of instability in the right knee 
sufficient to rise to a compensable level.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for increase; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).



ORDER

Entitlement to a compensable rating for a right knee 
disability is denied.


REMAND

The veteran and his representative contend that service 
connection is warranted for the veteran's left wrist.  The 
Board notes that there is some evidence that the veteran 
suffers from a wrist disability, however, the veteran has 
never been afforded a VA examination of his left wrist to 
determine the etiology of his disability.  As such, mindful 
of its duty to assist the veteran, the Board is of the 
opinion that further development is required in this case.  
In light of the above, this matter is remanded to the RO for 
the following actions:


1. The RO should obtain the names and 
addresses of all medical care 
providers who have recently treated 
the veteran for his left wrist.  After 
securing any necessary release(s), the 
RO should obtain these records, to 
include any records from Dr. Bomar not 
already of record.  If the search for 
any requested records yields negative 
results, that fact should clearly be 
documented in the veteran's claim 
file, and he should be so notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
examination to determine the severity 
and etiology of his left wrist 
disability, if one is diagnosed.  All 
tests and studies deemed necessary 
should be accomplished, and all 
clinical findings should be set forth 
in detail.  The entire claims folder, 
to include a complete copy of this 
remand must be made available to, and 
be reviewed by, the examiner.  The 
examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion as to 
whether it is at least as likely as 
not that the veteran's left wrist 
injury is related to any disease or 
injury which occurred during his 
active military service, specifically 
his auto accident of February 1972 (as 
opposed to any disease or injury that 
occurred outside of service).  
Specific reasons should be given for 
the examiner's opinion.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. If none of the requested development 
provides evidence of a nexus between 
the veteran's left wrist condition and 
the veteran's active military service, 
the RO should specifically advise him 
of the need to submit such competent 
medical evidence to support the claim 
of service connection.

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions, to include VAOPGCPREC 11-
2000.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

7. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	K. OSBORNE 
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



